Citation Nr: 0033908	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  93-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Mark Solomon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's attorney




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO).

The record reflects that a March 1989 rating decision denied 
service connection for migraine headaches and dysthymic 
disorder.  The veteran submitted a notice of disagreement 
(NOD) and was issued a statement of the case (SOC) in April 
1990.

The February 1991 rating decision denied entitlement to 
service connection for PTSD and a permanent and total rating 
for pension purposes.  The RO also found that a VA Form 1-9 
received in August 1990 was not timely as to perfect an 
appeal of the March 1989 rating decision.  In January 1992, 
the veteran's representative submitted a NOD as to the issues 
of service-connected disability compensation, nonservice-
connected disability pension and timeliness of appeal.  In 
November 1992, the RO issued a SOC.  Subsequently, the 
veteran's representative submitted correspondence sufficient 
as to perfect an appeal as to these issues.

The veteran presented testimony at a personal hearing before 
a Veterans Law Judge in August 1993. A copy of the transcript 
of that hearing is of record.  In March 1994, the Board 
remanded the case to the RO for additional development.

A September 1995 Board decision found that the veteran's 
substantive appeal of the March 1989 rating decision was not 
timely.  The decision also remanded for additional 
development of the issues of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a chronic acquired psychiatric 
disorder, including PTSD, and entitlement to a permanent and 
total disability rating for pension purposes.

In December 1996, the Board notified the veteran that the 
Veterans Law Judge who presided over the August 1993 personal 
hearing was not available to participate in the final 
decision.  In January 1997, the veteran's representative 
requested another personal hearing.  Later that month, the 
Board remanded this case to the RO.

In September 1997, the veteran's representative appeared 
before the undersigned Veterans Law Judge and presented oral 
argument on behalf of the veteran.  The veteran did not 
personally appear.

In February 1998, the Board remanded this case to the Los 
Angeles VARO for purposes of scheduling him for a medical 
examination.

In September 1998, the veteran's claims folder was 
permanently transferred to the Honolulu, Hawaii VARO as he 
now resides in that jurisdiction.

Following compliance, the Honolulu VARO confirmed and 
continued the denial of the benefits sought in a June 2000 
supplemental statement of the case.


FINDINGS OF FACT

1.  The RO previously denied entitlement to service 
connection for dysthymic disorder in a March 1989 rating 
decision.

2.  The RO denied a "new" claim for service connection for 
PTSD in a February 1991 rating decision.

3.  By decision issued in September 1995, the Board found 
that the veteran's substantive appeal of the March 1989 
rating decision was not timely.  The issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, including PTSD was remanded to the RO.

4.  Precedent decisions rendered since the September 1995 
Board decision hold that the veteran's PTSD claim must be 
considered on a de novo basis, despite the existence of prior 
a final denial of service connection for psychiatric 
disability.

5.  Evidence developed since the March 1989 decision includes 
information not previously considered which bears directly 
and substantially upon specific matters under consideration 
as to the issue of entitlement to service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 1995 Board decision found that the March 
1989 rating decision, which denied entitlement to service 
connection for an acquired psychiatric disorder, was not 
timely appealed and was final.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2000).

2.  The veteran's claim for service connection for PTSD was 
not the subject of a prior final denial.  38 U.S.C.A. § 7105 
(West 1991).

3.  Evidence submitted since the March 1989 decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, it is noted that the September 1995 
Board decision essentially determined: (1) that the March 
1989 rating decision denying service connection for an 
acquired psychiatric disorder, namely dysthymic disorder, was 
final; and (2) the veteran is essentially seeking service 
connection for the same disorder, now diagnosed as PTSD.  
Accordingly, the Board recharacterized the PTSD claim on 
appeal as that of "whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for a chronic acquired psychiatric disorder, 
including PTSD" and remanded the issue to the RO for initial 
adjudication.

After the September 1995 Board decision was rendered, both 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
have held that such claims are to be considered de novo, 
despite the existence of prior final denials of service 
connection for psychiatric disabilities, other than PTSD.  
Samuels v. West, 11 Vet. App. 433, 436 (1998) (citing Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).

Thus, separate de novo review must be afforded the veteran 
regarding his service connection claim for PTSD.

As to reopening the prior final denial of the veteran's 
acquired psychiatric disorder claim, it is noted that he must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).

Although the Board's September 1996 rating decision indicated 
that the matter of finality had been adjudicated by the RO, a 
formal determination as to the propriety of the reopening of 
this case was not made at that time.  Accordingly, the Board 
will consider whether new and material evidence has been 
submitted in accord with the holding in Hodge, supra.  No 
prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome and, for the reasons 
set forth below the Board find that the veteran's claim was 
appropriately reopened by the RO.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998)

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds, as 
previously determined by the RO, that the appellant has 
submitted new and material evidence such as to reopen his 
claim for service connection for an acquired psychiatric 
disorder.  The RO previously denied entitlement to service 
connection for an acquired psychiatric disorder, namely 
dysthymic disorder, as it was not shown to be incurred or 
aggravated by the veteran's military service.  In conjunction 
with the present claim for reopen, the veteran was afforded 
VA mental disorders examination in May 1999.  The examination 
report reflects an Axis I diagnosis of persecutory-type 
delusional disorder.  In a June 1999 addendum, the examiner 
indicated, in pertinent part, that the etiology of delusional 
disorder is unknown.  Many factors can be probable 
contributors including substance abuse, various neurological 
conditions, unusual experiences, etc.  For this veteran, two 
such factors can be his experience of having to guard 
explosives during his tour of duty and his use of marijuana, 
although it would be difficult to say that these were the 
only etiological factors.  This information bears directly 
and substantially upon specific matters under consideration.  
The Board finds that the information added to the record is 
"new" since it was not available for review in 1989, and is 
"material" since it relates directly to the matter which 
was the basis of the prior denial of service connection.  
Therefore, as the Board finds the clinical evidence added to 
the record is "new and material" to the appellant's 
acquired psychiatric disorder claim, and the claim is 
reopened.  See 38 C.F.R. § 3.156 (2000).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened; to this extent, 
the appeal is granted.


REMAND

Because the veteran's claim for service connection for an 
acquired psychiatric disorder was appropriately reopened, the 
Board has restyled the issue on appeal as that of 
"entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD".

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as amended, 64 Fed. Reg. 32808, June 18, 
1999).  As amended, section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court.  In the case 
of Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  Thus, it will be 
incumbent upon the RO to utilize the revised version of 
38 C.F.R. § 3.304(f) upon further reconsideration of this 
issue.

A determination as to entitlement to a permanent and total 
disability rating for pension purposes is hereby deferred 
pending the return of this case to the Board.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, where the VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The veteran should again provide a 
detailed statement containing additional 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO is requested to review the 
veteran's statements, as well as those 
given during examinations in order to 
prepare a summary of places of service 
and all claimed stressors.  This summary 
and all associated documents should be 
sent to National Archives at College 
Park, 8601 Adelphi Road, College Park, 
Maryland 20740-6001, as well as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197 
(formerly known as the United States Army 
and Joint Services Environmental Support 
Group (ESG)), for verification of the 
veteran's service, to include obtaining 
copies of morning reports for the 
veteran's unit pertinent to the events 
claimed, and copies of operation reports, 
lessons learned or similar documents 
regarding activities of the veteran's 
unit(s) while in Philippines.

4.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist who has 
not previously examined him, if 
available, to determine the diagnosis of 
all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether it is more likely, less likely or 
as likely as not that exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and, whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
All necessary special studies or tests 
should be accomplished.  The examination 
report should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the 
psychiatrist prior to examination.  The 
examiner should then integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate 
pursuant to DSM-IV, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  The RO should then adjudicate the 
issue of entitlement to service connection 
for an acquired psychiatric disorder, to 
include PTSD.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



